November 18, 1976




The Honorable W. J. Estelle, Jr.   Opinion No. H- 899
Director
Texas Department of Corrections    Re: Whether the estate
Huntsville, Texas 77340            of a deceased employee
                                   may be paid for compensa-
                                   tory time.
Dear Mr. Estelle:
     you have requested our opinion regarding whether the
estate of a deceased employee may be paid for the.employee%
unused compensatory time.
     In National League of Cities v. Usery, 49 L. Ed.Zd 245
(1976), the United States Supreme Court held unconstitutional
those portions of the Fair Labor Standards Act which required
states to pay their employees premium rates for overtime work.
As we noted in Attorney General Opinion R-883 (19761, this
decision means that most state employees are not subject to
the Act. The current General Appropriations Act, Acts 1975,
64th Leg., ch. 743, art. V, 9 2e, at 2846, permits payment
for compensatory time only where an agency or institution
is subject to the terms of the Fair Labor Standards Act.
     In Attorney General Opinion H-883, we expressed the
opinion that persons who were separated from state employment
would not be entitled to be paid for compensatory time. In
our opinion, a similar result obtains with respect to deceased
employees. We are supported in this opinion by section 7g
of article V of the General Appropriations Act, which speci-
fically permits payment to the estate of a deceased employee
for "all of the employee's accumulated vacation leave and
for one-half of his accumulated sick leave." Since the
Legislature failed to provide for payment of unused compensatory
time to the estate of a deceased employee, it is our opinion
that no such payment is authorized.

                        p. 3774
The Honorable W. J. Estelle, Jr. - page 2   (H-899)




                      SUMMARY
         The estate of a deceased state employee
         may not be paid for the employee's unused
         compensatory time.
                                Very truly yours,



                     .   /$!&~&of                     Texas




Opinion Committee
jwb




                           p. 3775